 1   Cecillia D. Wang (Pro Hac Vice)
 2   cwang@aclu.org
     ACLU Foundation
 3   Immigrants’ Rights Project
     39 Drumm Street
 4   San Francisco, CA 94111
 5   Telephone: (415) 343-0775
     Facsimile: (415) 395-0950
 6
     Molly Brizgys
 7   mbrizgys@acluaz.org
 8   ACLU Foundation of Arizona
     3707 North 7th Street, Suite 235
 9   Phoenix, AZ 85014
     Telephone: (602) 650-1854
10
     Facsimile: (602) 650-1376
11
     Attorneys for Plaintiffs (Additional attorneys
12   for Plaintiffs listed on next page)
13
                           IN THE UNITED STATES DISTRICT COURT
14
                              FOR THE DISTRICT OF ARIZONA
15
      Manuel de Jesus Ortega Melendres,         )     CV-07-2513-PHX-GMS
16
      et al.,                                   )
17                                              )     PLAINTIFFS’ MOTION FOR
             Plaintiffs,                        )     STATUS CONFERENCE
18    and                                       )
19                                              )
      United States of America,                 )
20                                              )
             Plaintiff-Intervenor,              )
21
      v.                                        )
22                                              )
      Paul Penzone, in his official capacity    )
23    as Sheriff of Maricopa County, et al.,    )
24                                              )
             Defendants.                        )
25
26
27
28
 1   Additional Attorneys for Plaintiffs:
 2        Stanley Young (Pro Hac Vice)      Julia A. Gomez (Pro Hac Vice)
 3        syoung@cov.com                    jgomez@maldef.org
          Covington & Burling LLP           Mexican American Legal Defense and
 4        3000 El Camino Real               Educational Fund
 5        5 Palo Alto Square                634 South Spring Street, 11th Floor
          Palo Alto, CA 94306               Los Angeles, California 90014
 6        Telephone: (650) 632-4700         Telephone: (213) 629-2512
          Facsimile: (650) 632-4800         Facsimile: (213) 629-0266
 7
 8        Anne Lai (Pro Hac Vice)           James B. Chanin (Pro Hac Vice)
          alai@law.uci.edu                  jbcofc@aol.com
 9
          401 E. Peltason, Suite 3500       Law Offices of James B. Chanin
10        Irvine, CA 92697                  3050 Shattuck Avenue
          Telephone: (949) 824-9894         Berkeley, CA 94705
11        Facsimile: (949) 824-0066         Telephone: (510) 848-4752
12                                          Facsimile: (510) 848-5819

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1           Following several important developments at the Monitor’s October site visit,
 2   Plaintiffs respectfully request that the Court schedule a status conference to discuss the
 3   October 15, 2019 community meeting during the Monitor’s site visit and MCSO’s fourth,
 4   and most recent, Traffic Stop Annual Report (the “Report”). Defendants’ actions and
 5   responses to the Monitor’s and Plaintiffs’ questions on those subjects give rise to concerns
 6   about the Defendants’ commitment to compliance with Paragraphs 65, 66, 67, 70, and 109
 7   of the Court’s Supplemental Permanent Injunction/Judgment Order (“the Order”) (Doc.
 8   606).
 9           A. Community meeting at the Maryvale Community Center
10           Plaintiffs request a status conference to address a troubling development during the
11
     recent Monitor’s site visit, concerning the lack of meaningful compliance with community
12
13   engagement provisions ordered by the Court. On June 3, 2019, this Court directed the

14   Monitor to take over implementation of quarterly community meetings required under the
15   Order, after previous meetings conducted by Defendant Penzone failed in their purpose of
16
     “rebuild[ing] public confidence and trust in the MCSO and in the reform process” and
17
     “improve[ing] community relationships and engage constructively with the community.”
18
19   Doc. 2431 at 4-8. The Court’s June 3, 2019 order now provides that:
20           The Sheriff and/or the MCSO will participate in the meetings to provide
21           substantive comments related to the Melendres case and the implementation of the
             orders resulting from it, as well as answer questions related to its implementation,
22           if requested to do so by the Monitor or the community. If the Sheriff is unable to
             attend a community meeting due to other obligations, he shall notify the Monitor at
23
             least thirty days prior to that meeting.
24   Id. at 5.
25           On October 15, 2019 the Monitor convened a community meeting at the Maryvale
26   Community Center. Approximately 120 people attended, and the majority appeared to be
27   Plaintiff Class members. The audience was engaged, respectful, and prepared with cogent
28   questions. The packed crowd included people coming directly from work with their safety

                                                   1
 1   vests and knee pads still on, and mothers with babies in their arms or toddlers coloring at
 2   their feet. Many spoke only Spanish and many appeared to be new faces to the reform
 3   process. The conditions could not have been better for Defendant Penzone and MCSO
 4   personnel to engage meaningfully and substantively with the Plaintiff Class and to begin
 5   restoring trust. However, Penzone failed to capitalize on this opportunity in three major
 6   ways.
 7           First, Defendant Penzone outsourced the presentation on the traffic study to a data
 8   scientist from its out-of-state data vendor, CNA. She was tasked with explaining the
 9   findings on behalf of the agency. Although the CNA data scientist did point out the
10   disparities in the stops, citations, arrests, and stop length times and searches, she also said
11   “the analysis was not able to uncover actual evidence of bias.” This public statement was
12   inconsistent with the actual data findings, and it appeared to Plaintiffs to be an effort by
13   Defendant Penzone to minimize and obfuscate the findings of his own traffic stop study.
14           Second, Defendant Penzone failed to designate a sworn officer with sufficient
15   knowledge and authority to answer community members’ questions about the Body Worn
16   Camera (“BWC”) program. A non-sworn MCSO employee gave a good presentation on
17   the basics. However, the audience had excellent follow-up questions concerning Freedom
18   of Information Act requests, policy nuances, and deputy-activation and it did not appear
19   that MCSO had designated an employee with the requisite rank or knowledge to answer
20   the public’s questions. Although another MCSO employee stepped in to fill the gap, it was
21   apparent that MCSO had not done sufficient planning for address audience questions that
22   could easily have been anticipated.
23           Finally, the Monitor allocated time for questions about the Ortega Melendres
24   orders and the Sheriff’s progress towards reform. However, when the Monitor called the
25   Sheriff to the podium he had apparently left the meeting and it did not appear that he had
26   designated an appropriate proxy to answer the class members’ questions. Other MCSO
27   employees jumped on stage to fill the gap, but they too seemed surprised by this turn of
28   events and the Sheriff’s absence at this crucial point in the meeting was clearly considered

                                                    2
 1   to be an affront to the community members who were present. Several Plaintiff Class
 2   members, as well as members of the Community Advisory Board, wrote a letter to the
 3   Monitor expressing their concern. “We are compelled to convey that the community
 4   members at the meeting last night were completely appalled and shocked when it was
 5   announced that Sheriff Penzone had left the meeting . . . . In our opinion, Sheriff Penzone
 6   has shown disregard not only to the affected community but to the Court as well.” [Exhibit
 7   A, October 17, 2019 Letter from Community Members to Monitor]. Plaintiffs echo the
 8   community’s concerns: the Sheriff should have been in attendance to answer the
 9   community’s questions and if he could not be there, he should have given the Monitor 30
10   days’ notice, as required by the Court, and designated a proxy.
11          B. Annual Traffic Stop Analyses
12          1. Order Requirements and Previous Reports
13          After a trial where this Court found that Defendants violated the Plaintiff Class’s
14   rights under the Fourth and Fourteenth Amendment, the Court permanently enjoined
15   Defendants from, amongst other remedies, (1) using race or Latino ancestry as a factor in
16   determining whether to stop any vehicle, and (2) detaining Latino occupants of vehicles
17   stopped for traffic violations for a period longer than reasonably necessary to resolve the
18   traffic violation in the absence of reasonable suspicion that any of the vehicle’s occupants
19   have committed or are committing a violation of federal or state criminal law. Order at 1-
20   2.
21          To implement these remedies, the Court ordered Defendants to analyze MCSO
22   traffic data on an annual basis and look for “warning signs or indicia or possible racial
23   profiling or other improper conduct under this Order.” Id. at 31 ¶64. This annual analysis
24   is required in order to help Defendants identify “individual level, unit-level or systemic
25   problems.” Id. at ¶65. The Order defines some of the possible problematic “warning
26   signs” that could show up in the data such as:
27          a. racial and ethnic disparities in deputies’, units’ or the agency’s traffic stop
28             patterns, including disparities or increases in stops for minor traffic
               violations, arrests following a traffic stop, and immigration status
                                                    3
 1               inquiries, that cannot be explained by statistical modeling of race neutral
                 factors or characteristics of deputies’ duties, or racial or ethnic disparities
 2               in traffic stop patterns when compared with data of deputies’ peers;
            b.   evidence of extended traffic stops or increased inquiries/investigations
 3               where investigations involve a Latino driver or passengers;
 4          c.   a citation rate for traffic stops that is an outlier when compared to data of
                 a Deputy’s peers, or a low rate of seizure of contraband or arrests
 5               following searches and investigations;
 6          d.   indications that deputies, units or the agency is not complying with the
                 data collection requirements of this Order; and
 7          e.   other indications of racial or ethnic bias in the exercise of official duties.
 8   Id. at 32-33.

 9          Over the years since the Court issued the Order, Defendants, with inputs from the

10   Monitor and the other parties, has attempted to develop standardized data collection tools

11   in order to collect comprehensive traffic data to help the agency understand in detailed

12   specifics what is going on in the field: who is being stopped, why they are being stopped,

13   by whom, where, for how long, and with what outcomes. Defendants developed several

14   controls for variables that might explain different outcomes in stops, such as whether the

15   stop involved a DUI, language barrier, training, technical issues, and whether a vehicle

16   was towed. From 2014 to 2017, the Sheriff compiled the traffic data and generated the

17   required reports, working with Dr. Danielle Wallace at Arizona State University as a

18   consultant. In those three reports, Defendants found that MCSO was still engaged in

19   biased policing. Docs. 2116 and 2286, See also https://www.mcsobio.org/traffic-stop-data.

20   Because of those past findings, Defendants are required under the Order to take

21   “appropriate steps at the agency level” to “to investigate and closely monitor the

22   situation.” Order at 33 ¶70.

23          2. The Current Report

24          Over the last year, Defendant Penzone engaged a new consultant to assist in

25   conducting the court-mandated annual traffic stop analysis. For the most recent study,

26   analyzing 2017-2018 traffic data, Defendant retained CNA, a data analytics firm based in

27   Washington, D.C. The Monitor and the Parties painstakingly worked with MCSO and

28   CNA to develop a conservative methodology that would measure and explain what was

                                                     4
 1   happening in the field and if there were “warning signs of racial profiling, indicia of
 2   possible racial profiling,” and whether these problems were “systemic.” Id. at 65.
 3   Defendant Penzone produced several iterations of the proposed methodology and, in
 4   accordance with the review protocol, the Monitor and the other parties provided input.
 5          On September 30, 2019, Defendant Penzone released the Report.1 It shows that: 1)
 6   Latinos are arrested at a higher rate than non-Latinos; 2) Latinos have a higher rate of
 7   citations than non-Latinos; 3) Latinos are held on the roadside three minutes longer than
 8   non-Latinos; and 4) Latinos are almost twice as likely to be searched during traffic stops
 9   as non-Latinos. Doc. 2467. Many of these are repeat findings and they gave rise to serious
10   concerns for the Plaintiff Class and counsel intended to learn more about the analysis
11   during the Monitor’s October site visit. The Monitor and Plaintiffs’ counsel were told that
12   Defendants would be “prepared to discuss” the Report at the upcoming site visit. [Exhibit
13   B, September 30, 2019 Email from Attorney Ann Scheel to Parties and Monitor].
14          Unfortunately, that discussion did not happen. Despite over two weeks to prepare
15   for discussion on the implications of the Report and what the agency planned to do to
16   comply with the Court’s Order, Defendants refused to answer basic questions from the
17   Monitor and Plaintiffs’ counsel.2 Defendant Penzone himself was present and directed
18   MCSO personnel not to answer questions, including the basic conclusions that Defendants
19   drew from their own Report. MCSO personnel refused to state whether they believed the
20   Report indicates racial bias against the Plaintiff Class still persists in MCSO traffic stops,
21   and would only state that they believed that a “deeper dive” into the data would be needed
22   in order to draw such basic conclusions. Notably, this was after Defendants had made a
23   public statement about those very findings at the community meeting
24
25
26   1
       MCSO continues to be out of compliance with companion paragraphs requiring it to
27   analyze monthly and quarterly data as well as ongoing benchmarks in its Early
     Intervention System. Order at 31¶65, 72, 79, 81.
     2
28     This was despite the presence of roughly 40 members of high-ranking MCSO officials,
     including the Sheriff.
                                                    5
 1          Defendants did not give advance notice to either the Parties or the Monitor that
 2   their long-deferred Report would lack such basic conclusions, over the roughly one-year
 3   period MCSO had spent developing the methodology to be used in generating the Report.
 4   Over that period, and until the Monitor’s site visit, MCSO never suggested that its data
 5   analysis was inadequate to meet the requirements of the Court’s Order, or that it would
 6   need additional modeling or data points in order to determine if there were warning signs
 7   or other indications of racial profiling. And in fact, Defendants had explicitly stated that
 8   the “purpose of the TSAR analysis is to detect bias at the ‘organization level’, otherwise
 9   known as the MCSO Patrol Function, for certain post-stop outcomes.” [Exhibit C, May
10   22, 2019 Memorandum from Captain McFarland to Maureen Johnston].
11          Six days after the Monitor’s site visit meeting concerning the Report, Defendant
12   Penzone issued a “message” bulletin to the Monitor and the other parties, stating:
13          The 4th Traffic Stop Annual Report continues to show disparate outcomes in our
            traffic stops of minorities. These disparate outcomes are warning signs of potential
14          racial bias in our patrol function, which has been and continues to be a major
            concern for the Office. These may be indicative of a systemic problem. We will
15          continue to work with the Monitor and the parties, on how best to determine the
            cause of these disparate outcomes and how best to address racial bias in our patrol
16          function, where it exists. We will remain diligent, continue to develop our internal
            oversight, accountability and consequences to properly address and root out any
17          behaviors in conflict with our commitment to ethical, constitutional policing
            practices.
18
     Notably, however, even this comment by Defendant Penzone does not draw a firm
19
     conclusion about whether his Report’s findings actually do indicate that systemic racial
20
     bias against the Plaintiff Class persists during the covered time period.
21
            Plaintiffs also note, for context, that Defendants had already delayed the release on
22
     the Report for almost two years due to its protracted process for retaining a new
23
     consultant, and that Defendants are also late by a matter of years in implementing a
24
     Constitutional Policing Plan as ordered by the Court on October 12, 2017. Doc. 2120 and
25
     2143. Plaintiffs request a status conference to discuss MCSO’s concrete plans for
26
     remediation of the problems described in Report’s findings.
27
            For both of these reasons, Plaintiffs think it is imperative that this Court hold a
28

                                                   6
 1   status conference to address the October community meeting and MCSO’s latest traffic
 2   report and to answer questions by the plaintiffs concerning the Sheriff’s commitment to
 3   compliance with the Court’s orders.
 4         Respectfully submitted this this 30th day of October, 2019.
 5                                         By Molly Brizgys
 6                                            Molly Brizgys
                                              ACLU Foundation of Arizona
 7
 8                                            Julia A. Gomez (Pro Hac Vice)
                                              Mexican American Legal Defense and
 9                                            Educational Fund
10                                            Cecillia D. Wang (Pro Hac Vice)
11                                            ACLU Foundation

12                                            Anne Lai (Pro Hac Vice)
13
                                              Stanley Young (Pro Hac Vice)
14                                            Covington & Burling, LLP
15                                            James B. Chanin (Pro Hac Vice)
16
                                              Attorneys for Plaintiffs
17
18
19
20
21
22
23
24
25
26
27
28

                                                 7
 1                                CERTIFICATE OF SERVICE
            I hereby certify that on October 30, 2019 I electronically transmitted the attached
 2
     document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
 3
     will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
 4
     by mail as indicated on the Notice of Electronic Filing.
 5
 6                                              /s/ Molly Brizgys
                                                Molly Brizgys
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   8
